
	
		II
		Calendar No. 665
		109th CONGRESS
		2d Session
		S. 4051
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2006
			Mr. Specter introduced
			 the following bill; which was read the first time
		
		
			November 15, 2006
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide sufficient resources to permit electronic
		  surveillance of United States persons for foreign intelligence purposes to be
		  conducted pursuant to individualized court-issued orders for calls originating
		  in the United States, to provide additional resources to enhance oversight and
		  streamline the procedures of the Foreign Intelligence Surveillance Act of 1978,
		  to ensure review of the Terrorist Surveillance Program by the United States
		  Supreme Court, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Foreign Intelligence Surveillance
			 Oversight and Resource Enhancement Act of 2006.
		IEnhancement of
			 resources and personnel for electronic surveillance for foreign intelligence
			 purposes
			101.Foreign
			 intelligence surveillance court matters
				(a)Authority for
			 additional judgesSection 103(a) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1803(a)) is amended—
					(1)by inserting
			 (1) after (a);
					(2)in paragraph (1),
			 as so designated, by inserting at least before seven of
			 the United States judicial circuits;
					(3)by designating
			 the second sentence as paragraph (4) and indenting such paragraph, as so
			 designated, accordingly; and
					(4)by inserting
			 after paragraph (1), as so designated, the following new paragraph:
						
							(2)In addition to
				the judges designated under paragraph (1), the Chief Justice of the United
				States may designate as judges of the court established by paragraph (1) such
				judges appointed under Article III of the Constitution of the United States as
				the Chief Justice determines appropriate in order to provide for the prompt and
				timely consideration under section 105 of applications under section 104 for
				electronic surveillance under this title. Any judge designated under this
				paragraph shall be designated
				publicly.
							.
					(b)Consideration
			 of emergency applicationsSuch section is further amended by
			 inserting after paragraph (2), as added by subsection (a) of this section, the
			 following new paragraph:
					
						(3)A judge of the
				court established by paragraph (1) shall make a determination to approve, deny,
				or seek modification of an application submitted under section subsection (f)
				or (g) of section 105 not later than 24 hours after the receipt of such
				application by the
				court.
						.
				102.Additional
			 personnel for preparation and consideration of applications for orders
			 approving electronic surveillance
				(a)Office of
			 Intelligence Policy and Review
					(1)Additional
			 personnelThe Office of Intelligence Policy and Review of the
			 Department of Justice is authorized such additional personnel, including not
			 fewer than 21 full-time attorneys, as may be necessary to carry out the prompt
			 and timely preparation, modification, and review of applications under section
			 104 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804) for
			 orders under section 105 of that Act (50 U.S.C. 1805) approving electronic
			 surveillance for foreign intelligence purposes.
					(2)AssignmentThe
			 Attorney General shall assign personnel authorized by paragraph (1) to and
			 among appropriate offices of the National Security Agency in order that such
			 personnel may directly assist personnel of the Agency in preparing applications
			 described in that paragraph.
					(b)Federal Bureau
			 of Investigation
					(1)Additional
			 legal and other personnelThe National Security Branch of the
			 Federal Bureau of Investigation is authorized such additional legal and other
			 personnel as may be necessary to carry out the prompt and timely preparation of
			 applications under section 104 of the Foreign Intelligence Surveillance Act of
			 1978 for orders under section 105 of that Act approving electronic surveillance
			 for foreign intelligence purposes.
					(2)AssignmentThe
			 Director of the Federal Bureau of Investigation shall assign personnel
			 authorized by paragraph (1) to and among the field offices of the Federal
			 Bureau of Investigation in order that such personnel may directly assist
			 personnel of the Bureau in such field offices in preparing applications
			 described in that paragraph.
					(c)Additional
			 legal and other personnel for National Security AgencyThe
			 National Security Agency is authorized such additional legal and other
			 personnel as may be necessary to carry out the prompt and timely preparation of
			 applications under section 104 of the Foreign Intelligence Surveillance Act of
			 1978 for orders under section 105 of that Act approving electronic surveillance
			 for foreign intelligence purposes.
				(d)Additional
			 legal and other personnel for Foreign Intelligence Surveillance
			 CourtThere is authorized for the Foreign Intelligence
			 Surveillance Court such additional personnel (other than judges) as may be
			 necessary to facilitate the prompt and timely consideration by that Court of
			 applications under section 104 of the Foreign Intelligence Surveillance Act of
			 1978 for orders under section 105 of that Act approving electronic surveillance
			 for foreign intelligence purposes. Personnel authorized by this paragraph shall
			 perform such duties relating to the consideration of such applications as that
			 Court shall direct.
				(e)Supplement not
			 supplantThe personnel authorized by this section are in addition
			 to any other personnel authorized by law.
				103.Training of
			 Federal Bureau of Investigation and National Security Agency personnel in
			 foreign intelligence surveillance mattersThe Director of the Federal Bureau of
			 Investigation and the Director of the National Security Agency shall each, in
			 consultation with the Attorney General—
				(1)develop
			 regulations establishing procedures for conducting and seeking approval of
			 electronic surveillance on an emergency basis, and for preparing and properly
			 submitting and receiving applications and orders, under sections 104 and 105 of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804 and 1805);
			 and
				(2)prescribe related
			 training for the personnel of the applicable agency.
				IIImprovement of
			 foreign intelligence surveillance authority
			201.Extension of
			 period for applications for orders for emergency electronic
			 surveillanceSection 105(f) of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805(f)) is
			 amended by striking 72 hours both places it appears and
			 inserting 168 hours.
			202.Acquisition of
			 foreign-foreign communications
				(a)In
			 generalNotwithstanding any other provision of this Act or the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), no
			 court order shall be required for the acquisition through electronic
			 surveillance of the contents of any communication between one person who is not
			 located within the United States and another person who is not located within
			 the United States for the purpose of collecting foreign intelligence
			 information even if such communication passes through, or the surveillance
			 device is located within, the United States.
				(b)Treatment of
			 intercepted communications involving domestic partyIf
			 surveillance conducted, as described in subsection (a), inadvertently collects
			 a communication in which at least one party is within the United States, the
			 contents of such communications shall be handled in accordance with the
			 minimization procedures set forth in section 101(h)(4) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(h)(4)).
				(c)DefinitionsIn
			 this section, the terms contents, electronic
			 surveillance, and foreign intelligence information have the
			 meaning given such terms in section 101 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801).
				203.Individualized
			 FISA Applications
				The contents of
			 any wire or radio communication sent by a person who is reasonably believed to
			 be inside the United States to a person outside the United States may not be
			 retained or used unless a court order authorized under the Foreign Intelligence
			 Surveillance Act is obtained.
				204.Issues
			 Reserved for the Courts
				Nothing in this
			 Act shall be deemed to amend those provisions of FISA concerning any wire or
			 radio communication sent from outside the United States to a person inside the
			 United States. The constitutionality of such interceptions shall be determined
			 by the courts, including the President's claim that his article II authority
			 supersedes FISA.
				IIIEnhanced
			 congressional oversight and supreme court review of the Terrorist Surveillance
			 Program
			301.Congressional
			 oversight
				(a)Electronic
			 surveillance under FISASection 108 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1808) is amended—
					(1)in subsection
			 (a)(2)—
						(A)in subparagraph
			 (B), by striking and at the end;
						(B)in subparagraph
			 (C), by striking the period and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(D)the authority
				under which the electronic surveillance is
				conducted.
								;
				and
						(2)by
			 striking subsection (b) and inserting the following:
						
							(b)On a semiannual
				basis, the Attorney General additionally shall fully inform the Permanent
				Select Committee on Intelligence of the House of Representatives and the Select
				Committee on Intelligence of the Senate on electronic surveillance conducted
				without a court
				order.
							.
					(b)Intelligence
			 activitiesThe National
			 Security Act of 1947 (50 U.S.C. 401 et seq.) is amended—
					(1)in
			 section 501 (50 U.S.C. 413)—
						(A)by redesignating
			 subsection (f) as subsection (g); and
						(B)by inserting after
			 subsection (e) the following new subsection:
							
								(f)The Chair of each of the congressional
				intelligence committees, in consultation with the ranking member of the
				committee for which the person is Chair, may inform, on a bipartisan basis, all
				members or any individual members of such committee of a report submitted under
				subsection (a)(1) or subsection (b) as such Chair considers
				necessary.
								;
				and
						(2)in section 502 (50
			 U.S.C. 414), by adding at the end the following new subsection:
						
							(d)Informing of
				committee membersThe Chair
				of each of the congressional intelligence committees, in consultation with the
				ranking member of the committee for which the person is Chair, may inform, on a
				bipartisan basis, all members or any individual members of such committee of a
				report submitted under subsection (a) as such Chair considers
				necessary.
							.
					302.Supreme court
			 review of the terrorist surveillance program
				(a)In
			 generalUpon appeal by the United States or any party to the
			 underlying proceedings, the Supreme Court of the United States shall review the
			 final decision of any United States court of appeal concerning the legality of
			 the Terrorist Surveillance Program.
				(b)Expedited
			 considerationIt shall be the duty of the Supreme Court of the
			 United States to advance on the docket and to expedite to the greatest possible
			 extent the disposition of any matter brought under subsection (a).
				(c)DefinitionIn
			 this section, the term Terrorist Surveillance Program means the
			 program identified by the President of the United States on December 17, 2005,
			 to intercept international communications into and out of the United States of
			 persons linked to al Qaeda or related terrorist organizations.
				IVOther
			 matters
			401.DefinitionIn this Act, the term Foreign
			 Intelligence Surveillance Court means the court established by section
			 103(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1803(a)).
			402.Authorization
			 of appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act and the amendments made by this Act.
			403.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect on the date that is 30 days
			 after the date of the enactment of this Act.
			
	
		November 15, 2006
		Read the second time and placed on the
		  calendar
	
